KPMG KPMG LLP 4200 Wells Fargo Center 90 South Seventh Street Minneapolis, MN55402 Consent of Independent Registered Public Accounting Firm The Board of Directors of Allianz Life Insurance Company of New York We consent to the use of our report dated March 24, 2010 on the financial statements of Allianz Life of NY Variable Account C and our report dated March 22, 2010 on the financial statements and supplemental schedules of Allianz Life Insurance Company of New York, included herein and to the reference to our firm under the heading “Experts” in the Statement of Additional Information.Our report on the financial statements and supplemental schedules of Allianz Life Insurance Company of New York and subsidiaries refers to a change in the method of evaluating other-than-temporary impairments of fixed maturity securities due to the adoption of accounting requirements issued by the Financial Statement Standards Board (FASB), as of January 1, 2009, as well as an adoption of accounting guidance issued by the FASB related to fair value measurements, effective January 1, 2008. /s/ KPMG LLP Minneapolis, Minnesota December 20, 2010 KPMG LLP, is a Delaware limited liability pertnership, theU.S.member firm of KPMG International Cooperative ("KPMG International"), a Swiss entity.
